Wallace, J.
The theory of this bill is that the complainants, as warehousemen, having been sued by the defendants severally in actions at law, to recover the possession of personal property in the custody of complainants as such warehousemen, are entitled to compel the defendants to interplead and relieve complainants from the burden of the several litigations at law. As part of the relief prayed for, the complainants seek to enjoin the defendants from their proceedings at law. Eor reasons which it is not now necessary to state, it may be doubtful whether the complainants can maintain their bill. The question now is, however, not whether the bill is good upon demurrer, but whether the complainants are entitled to secure the appearance of the defendants who cannot be served with process, because they cannot be found within the district by service of process upon the attorneys for the defendants in the suits at law in this district. This has long been recognized as good practice when the suit *347in equity is brought to enjoin proceedings at law. As the subpoena has already been served upon the defendants’ attorneys, an order authorizing such service will be granted upon presenting a sufficient affidavit.